Dismissed and Memorandum Opinion filed November 13, 2008







Dismissed
and Memorandum Opinion filed November 13, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00969-CR
____________
 
ALICE DEGREGORI MORALES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No. 1173607
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to possession of a controlled substance.  In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudication of guilt, placed appellant on community supervision for two years
and assessed a fine of $500.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal.




            The trial
court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 13, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)